    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK


     ETHAN MURPHY, ET AL.,

                                          Plaintiffs,
          -v-
                                                                             No. 13-cv-6503 (RJS)
                                                                                   ORDER
     PHILIP LAJAUNIE, ET AL.,

                                      Defendants.


    RICHARD J. SULLIVAN, Circuit Judge:

         Defendant Philip LaJaunie moves for the Court’s recusal from presiding over his case.

    (Doc. No. 363.) LaJaunie argues that the Court has “made numerous intensely personal

    findings against [him] as to credibility, intent, motive, character, and bad faith” and that as

    a result “any objective observer would conclude that there is a record evidencing that the

    Court was biased against [him].” (Doc. No. 363 at 2.) Although LaJaunie does not identify

    the statutory basis for his motion, the Court construes his motion to be one for recusal under

    28 U.S.C. § 455(a). 1

            Section 455(a) provides that “[a]ny justice, judge, or magistrate judge of the United

    States shall disqualify himself in any proceeding in which his impartiality might reasonably

    be questioned.” 28 U.S.C. § 455(a). Impartiality is evaluated “on an objective basis;”

    therefore, recusal is required whenever “a reasonable person, knowing all the facts, would

    conclude that the trial judge’s impartiality could reasonably be questioned.” United States

    v. Wedd, 993 F.3d 104, 114 (2d Cir. 2021) (internal quotation marks omitted); see also


1
  To the extent that LaJaunie’s motion could be construed as one for recusal under 28 U.S.C. § 144, the recusal analysis
is the same as under § 455. See United States v. Pugliese, 805 F.2d 1117, 1125 (2d Cir. 1986). To the extent that
LaJaunie’s motion could be construed as one for recusal under the Due Process Clause, LaJaunie fails to adduce any
facts that would evidence “a serious risk of actual bias.” Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 884 (2009).
United States v. Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992). Although it is possible for a

judge’s comments and behavior in court to give rise to a reason to question his impartiality,

see Ligon v. City of New York, 736 F.3d 118, 124–26 (2d Cir. 2013), such cases are rare, and

“judicial rulings alone almost never constitute a valid basis for a bias or partiality motion,”

Liteky v. United States, 510 U.S. 540, 555 (1994). Even when a district court has been

reversed on appeal, the “general rule” is that cases are remanded “without any directions or

suggestions as to the judge before whom they are to be conducted.” United States v. Robin,

553 F.2d 8, 9 (2d Cir. 1977) (en banc). The presumption is that there is no need to replace

the judge who has been presiding over the case absent special circumstances that threaten

the appearance of impartiality. See id.; United States v. Quattrone, 441 F.3d 153, 192–93

(2d Cir. 2006); Mackler Prods., Inc. v. Cohen, 225 F.3d 136, 146–47 (2d Cir. 2000). Indeed,

the law of this Circuit is clear that a judge “is as much obliged not to recuse himself when it

is not called for as he is obliged to when it is.” In re Drexel Burnham Lambert Inc., 861

F.2d 1307, 1312 (2d Cir. 1988).

       Here, recusal is not warranted because there is no chance that “a reasonable person,

knowing all the facts, would conclude that the [Court’s] impartiality could reasonably be

questioned.” Wedd, 993 F.3d at 114 (internal quotation marks omitted). LaJaunie generally

alludes to the Court’s prior adverse rulings as a basis for remand, but those rulings alone are

insufficient to warrant recusal. See United States v. Colon, 961 F.2d 41, 44 (2d Cir. 1992)

(“Earlier adverse rulings, without more, do not provide a reasonable basis for questioning a

judge’s impartiality.”). Moreover, LaJaunie points to nothing else that might lead one to

question the Court’s impartiality. Clearly, the fact that LaJaunie might prefer a different

judge is of no moment: “Litigants are entitled to an unbiased judge; not to a judge of their



                                              2
choosing.” In re Drexel Burnham, 861 F.2d at 1312. Therefore, given LaJaunie’s failure to

provide an objective basis to support recusal, the Court is “obliged not to recuse.” Id.

Accordingly, LaJaunie’s “Motion for Judge Recusal” is DENIED. The Clerk of Court is

respectfully directed to terminate the motion pending at Doc. No. 363.

SO ORDERED.

Dated:     June 29, 2021
           New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                            3
